    Case 2:18-cv-14783-CCC Document 17 Filed 05/27/20 Page 1 of 16 PageID: 563



NOT FOR PUBLICATION

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


     GEORGE A. VANDERHOOF,                                     Civil Action No.: 18-14783 (CCC)
                             Plaintiff,
                                                                               OPINION
          v.

     COMMISSIONER OF SOCIAL SECURITY ,

                             Defendant.

CECCHI, District Judge.

I.      INTRODUCTION

        Before the Court is the appeal of Plaintiff George A. Vanderhoof seeking review of a final

determination by the Commissioner of Social Security                                        in part his

application for a period of disability and                                         pursuant to Title II

of the Social Security                       For the reasons set forth below, the Court will affirm the



II.     BACKGROUND

        A.     Factual Background

        Plaintiff, an adult male, was born on September 11, 1960. (Tr. 1 at 63). Plaintiff possesses

an eighth-grade education. (Id. at 38). From the age of fourteen, Plaintiff worked in landscape

construction in Newark, New Jersey. (Id. at 40). Plaintiff                         physical work such

as erecting fencing, digging holes, mixing cement, and similar tasks. (Id. at 39-40). Throughout

his tenure as a laborer, Plaintiff performed substantially the same work. (Id. at 40). Plaintiff


1


                                                    1
 Case 2:18-cv-14783-CCC Document 17 Filed 05/27/20 Page 2 of 16 PageID: 564



alleges that, following an ankle surgery, he became unable to perform his job because of ankle

pain and swelling initially caused by an infection. (Id. at 41). After the Commissioner denied his

initial application in 2014, Plaintiff tried to return to work but was fired after approximately one

month. (Id. at 39). On his disability report, Plaintiff wrote that his bypass surgery in 2002, multiple

joint arthritis, and hypertensive cardiovascular disease/hypertension limited his ability to work.

(Id. at 176).

            Plaintiff stated at an administrative hearing that he was unable to perform landscaping work

because of his impairments. (Id. at 40). Further, Plaintiff stated he had difficulty standing for long

periods of time because of tightness in his legs and arthritis in his ankles. (Id.). Plaintiff reports

he takes four Percocet per day to cope with his ankle pain. (Id. at 42).

            B.     Procedural Background

            On June 9, 2014, Plaintiff applied for a period of disability and DIB. (Tr. at 17).

application was denied initially on September 17, 2014, and on reconsideration on March 15, 2015.

(Id.                                                                                                 Id.

at 26). On June 29, 2017, the ALJ concluded that Plaintiff was not disabled within the meaning

of the SSA prior to September 11, 2015. (Id.). However, the ALJ awarded disability benefits

starting September 11, 2015. (Id.). Plaintiff requested review of the decision and the Appeals

Council denied the request on August 13, 2018. (Id. at 1). On October 9, 2018, Plaintiff instituted

this action.

            C. Relevant Medical Opinion Evidence



to this opinion.

       1.



                                                      2
 Case 2:18-cv-14783-CCC Document 17 Filed 05/27/20 Page 3 of 16 PageID: 565



        On January 18, 2017,

a medical source statement                                                                             s

capacities. (Id. at 397-401). In his statement, Dr. Rappaport indicated that Plaintiff suffered from

pain in both legs and ankles, fatigue, and shortness of breath caused by, among other things,

coronary artery disease, neuropathy, arthritis in both ankles, and ischemic heart disease. (Id. at

397-98). Dr. Rappaport opined that he expected Plaintif

months. (Id.). Further, Dr. Rappaport opined that, in an eight-hour work day, Plaintiff could

perform a job in a seated position for one hour and could perform a job in a standing or walking

position for less than one hour. (Id. at 399). Additionally, Dr. Rappaport indicated that it would

be necessary for Plaintiff to elevate both legs while seated because his legs would swell if not

elevated for more than one hour. (Id.). Dr. Rappaport also



condition would require him to take unscheduled breaks, with the consequence that he would be

unable to work at all. (Id. at 400). Finally, Dr. Rappaport indicated that, in his opinion, the findings

and limitations expressed in his medical source statement would have applied to Plaintiff

beginning on May 1, 2013. (Id. at 401).

    2. Dr. Gold

        On September 17, 2014, state agency medical consultant Howard Goldbas, M.D.

completed                                                                         as part of the initial

                                               (Id. at 63-71).

history of ischemic heart disease, neuropathy, and ailments of the ankle. (Id. at 69). In his

assessment, Dr. Goldbas opined                                          condition and his exertional

limitations, he could stand, sit, or walk for up to six hours of an eight-hour work day. (Id. at 68).



                                                   3
 Case 2:18-cv-14783-CCC Document 17 Filed 05/27/20 Page 4 of 16 PageID: 566



      3.

                                                           in March 2015, state agency medical

consultant W                             RFC. (Id. at 76-82). Dr. Wells

RFC assessment. (Id. at 79).                                                 finding that Plaintiff

could sit, stand, and walk for up to six hours in an eight-hour work day. (Id. at 78). Thus, the



II.        LEGAL STANDARD

           A.   Standard of Review

                                                                                                §§

                                                          -weigh the evidence or impose [its] own

                                                          e administrative findings. Chandler v.

                  , 667 F.3d 356, 359 (3d Cir. 2011); see also 42 U.S.C. § 405(g). Nevertheless,



                                                    Gober v. Matthews, 574 F.2d 772, 776 (3d Cir.

1978) (citations omitted).

                                                                                   Chandler, 667

F.3d at 359 (citing Richardson v. Perales, 402 U.S. 389, 401 (1971)). If the factual record is



evidence, and the possibility of drawing two inconsistent conclusions from the evidence does not



Daniels v. Astrue, No. 09-1676, 2009 WL 1011587, at *2 (M.D. Pa. Apr. 15, 2009) (quoting

                               , 383 U.S. 607, 620 (1966)). In other words, under this deferential

standard of review, the Court may



                                                4
 Case 2:18-cv-14783-CCC Document 17 Filed 05/27/20 Page 5 of 16 PageID: 567



come to a different conclusion.                                                           Cir. 2007)

(citing Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999)).

       B.      Determining Disability

       Pursuant to the SSA, in order to be eligible for benefits, a Plaintiff must show that he is



any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than twelve

                                                                                     Plaintiff

education, and work experience, disability will be evaluated by the Plaintiff

his previous work or any other form of substantial gainful activity existing in the national economy.

42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B). A person is disabled for these purposes only if his

                                                                                            previous

work, but cannot, considering his age, education, and work experience, engage in any other kind

of substantial gainful work which exists in the natio                   42 U.S.C. § 1382c(a)(3)(B).

                                                                                            evidence

                       Sykes v Apfel, 228 F.3d 259, 262 (3d Cir. 2000) (citing Heckler v. Campbell,

461 U.S. 458, 467 (1983)). Congress has established the type of evidence necessary to prove the



impairment that results from anatomical, physiological, or psychological abnormalities which are

                                                                                          42 U.S.C.

§§ 423(d)(3), 1382(a)(3)(D).

       C.      Sequential Evaluation Process




                                                  5
 Case 2:18-cv-14783-CCC Document 17 Filed 05/27/20 Page 6 of 16 PageID: 568



           The SSA follows a five-step, sequential evaluation to determine whether a Plaintiff is

disabled within the meaning of the statute. 20 C.F.R. §§ 404.1520, 416.920. First, the ALJ must

determine whether the Plaintiff is currently engaged in gainful activity. Sykes, 228 F.3d at 262.

Second, if he is not, the ALJ determines whether the Plaintiff has an impairment that limits his

ability to work. Id. Third, if he has such an impairment, the ALJ considers the medical evidence

to determine whether the impairment is listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (the

                                                                  Id. If the impairment is not in the

Listings, the ALJ must determine how much RFC the applicant retains in spite of his impairment.

Id. at 253. Fourth, the ALJ must consider whether the Plaintiff             sufficient to perform his

past relevant work. Id. Fifth, if his RFC is not sufficient, the ALJ must determine whether there

is other work in the national economy that the Plaintiff can perform. Id.

           The evaluation continues through each step unless it is determined at any point that the

Plaintiff is or is not disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The Plaintiff bears the

burden of proof at steps one, two, and four, with the burden shifting to the Commissioner at step

five. Sykes, 228 F.3d at 263. Neither party bears the burden at step three. Id. at 263 n.2.

IV.        DISCUSSION

      A.

           At step one, the ALJ found that Plaintiff met the insured status requirements of the SSA

through December 31, 2016 and had not engaged in substantial gainful activity since his alleged

onset date, May 13, 2013. (Tr. at 19). At steps two and three, the ALJ found that Plaintiff

                                      did not meet, either individually or in combination, the

requirements of any of the Listed impairments. (Id. at 19-20). The ALJ determined that Plaintiff

suffered from status post quadruple bypass graft surgery, carotid artery stenosis, hypertension,



                                                  6
 Case 2:18-cv-14783-CCC Document 17 Filed 05/27/20 Page 7 of 16 PageID: 569



diabetes, peripheral neuropathy, arthritis, status post open reduction and internal fixation of the

right ankle in 1994, and obesity. (Id. at 19).

        The ALJ concluded that Plaintiff retained the RFC to perform light work as defined in 20

CFR 404.1567(b) with additional limitations of his ability to climb, crawl, and engage in activities

requiring exposure to extreme heat and cold. (Id.). The ALJ considered all symptoms and their

consistency with the evidence. Specifically, the ALJ considered the medical evidence which

demonstrated that Plaintiff

effusions, instability, or tenderness to palpation.    (Id. at 21). The ALJ noted that Plaintiff

                                                                                            ctivities

          [d]                                                                 Id. at 23).

        At step four, the ALJ found that Plaintiff was unable to perform his past work as a

landscape laborer. (Id. at 24).     At step five, the ALJ found that,

education, work experience, and RFC, Plaintiff had, prior to September 11, 2015, the ability to

work in jobs that existed in significant numbers in the national economy. (Id.). The ALJ relied

on the testimony of a vocational expert, who testified that Plaintiff could work as a mail clerk,

cafeteria attendant, or cleaner. (Id. at 25). However, the ALJ further found that as of September

11, 2015, on which date Plaintiff graduated into a different age category under the regulations,

there were no jobs that existed in significant numbers in the national economy that Plaintiff could

perform. (Id.). Thus, the ALJ ultimately concluded that Plaintiff was not disabled prior to

September 11, 2015, but became disabled on that date and remained disabled through the date of

the decision. (Id. at 26).



   B.       Analysis



                                                 7
 Case 2:18-cv-14783-CCC Document 17 Filed 05/27/20 Page 8 of 16 PageID: 570



       Plaintiff, in support of his contention                             should be vacated and the

case remanded for further consideration of the evidence

from the following infirmities: (1) the ALJ improperly relied on the opinions of state agency

consultants over those of Plaintiff                           , Dr. Rappaport, (2) the

determination did not include a function-by-                                                   , and (3)

the RFC determination was tainted because the ALJ                                           s subjective

complaints about his symptoms. The Court will consider each argument in turn.

          1.                  Treatment of the Medical Opinion Evidence

       Plaintiff makes a                                                   s decision not to provide

                                                 . Plaintiff first argues that the ALJ

                                                                                                     lay

medical opinion. (                Pl. Br.      at 10, 12). Further, Plaintiff argues the ALJ ignored

evidence that supported Dr. Rappaport                  . (Id. at 12-13). Finally, Plaintiff argues Dr.

Rappaport                                                                                s were based on

an incomplete record. (Id. at 14-16).

       When                                 to reject the opinion of a treating physician, courts in

the Third Circuit rely on a set of well-



Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999) (citing Ferguson v. Schweiker, 765 F.2d 31,




Id. (quoting Mason v. Shalala, 994 F.2d 1058, 10

                                                                                    Id. (citing Stewart



                                                   8
    Case 2:18-cv-14783-CCC Document 17 Filed 05/27/20 Page 9 of 16 PageID: 571



                    , 714 F.2d 287, 290 (3d Cir. 1983)). Further, the opinions of treating physicians

in parti



           Id. (quoting Rocco v. Heckler, 826 F.2d 1348, 1350 (3d Cir. 198




supporting explanations are provided.      Id. (citing Newhouse v. Heckler, 753 F.2d 283, 286 (3d

Cir. 1985)).



weight. (Tr. at 23). The ALJ also noted opinions rendered by other physicians which contradicted

                            and provided a sensible reason for preferring such opinions: that Dr.

Rappaport                    inconsistent with the available objective medical evidence. 2 (Id.). The

                                  corroborated by the record. For example, a September 3, 2014



swelling. (Id. at 265).                                                                   symptoms



2
  Plaintiff argues that it was inappropriate for the ALJ to use this sort of reasoning because doing
so required him to interpret the                                                            choosing
t                                                                                    inferences from
                    and m                                  s opinion outright only on the basis of

or lay opinion.                                , No. 11-4217, 2012 WL 3229157, at *7 (D.N.J.
Aug. 6, 2012) (quoting Morales v. Apfel, 225 F.3d 310, 317-18 (3d Cir. 2000)). Here, however,

                       was based on contrary medical evidence. Under such circumstances an ALJ
is free to
See 20 C.F.R. § 404.1527(c)(4) (stating that the Commissioner will consider the extent to which a
medical opinion is consistent with the record as a whole when weighing medical opinions);
Serbouti, 2012 WL 3229157 at *7 (in the process of weighing the medical opinion evidence, the
ALJ did not err by interpreting medical evidence of record where the ALJ determined that such
                                             opinion).
                                                  9
    Case 2:18-cv-14783-CCC Document 17 Filed 05/27/20 Page 10 of 16 PageID: 572



                                              Id. at 23). For instance, treatment notes from Dr.

Rappaport indicate that Plaintiff repeatedly denied suffering joint swelling. (Id. at 288, 347).

Additionally, the ALJ extensively discussed Plaintiff                         unremarkable clinical

findings relevant to his complaints. (Id. at 21-22). Thus, the Court finds that           s decision

not to grant controlling weight to Dr.            s opinion was supported by substantial evidence. 3

                                                            -            dence from the record that

supported his conclusions while disregarding evidence that supported Dr. Ra

       Br. at 12-14).

findings indicating that Plaintiff exhibited moderately decreased active range of motion, strength,

and tender points. (Id. at 13). Plaintiff also points to other treatment notes by Dr. Rappaport dated

July 1, 2016 and later, (id.), and other record evidence revealing abnormal findings. (Id. at 14).

The Court                                                                         e was sufficiently

                                                                 First, the Court notes that the ALJ

did consider                                              but noted that return visits on November

19 and December 17, 2013 revealed more mild findings. (Id. at 21-22). Second, where medical



3

weight, this matter should still be remanded for further consideration o                    opinion
because the ALJ failed to consider the factors listed in 20 CFR 404.1527(c). These non-exhaustive
factors, which are used to assign weight to non-controlling medical opinions, include (1) whether
the source of the opinion examined the claimant, (2) the nature and duration of any treating
relationship, (3) the extent to which the opinion was explained and supported by reference to
treatment notes or other records, (4) the extent to which the opinion is consistent with the record
as a whole, and (5)
specialty. However, the Court finds that remand is unwarranted because the ALJ considered all
of the relevant factors. See

with regard to all medical opinions in the record, and noting that Dr. Ra
treating physician); (Id. at 21-
including descriptions of relevant treatment notes); (Id. at 23) (evaluating the extent to which Dr.
                                                     .
                                                 10
    Case 2:18-cv-14783-CCC Document 17 Filed 05/27/20 Page 11 of 16 PageID: 573



records are as voluminous as they are here an ALJ is not required to make reference to every

                                         . Fargnoli v. Massanari, 247 F.3d 34, 42 (3d Cir. 2001).

Rather, an ALJ must give some indication of the evidence that he rejects and his reason(s) for

                              Id. at 43 (citing                   r of Soc. Sec. Admin., 220 F.3d 112,

121 (3d Cir. 2000)). The Court is satisfied that the ALJ met that burden here.

         For example, Plaintiff complains that the ALJ failed to consider ultrasound findings

                                                                       at 14). However, the record

indicates that the ALJ was aware of such findings and took them into consideration. 4 (Tr. at 22)



unchanged findings from the prior study [which indicated stenosis of the right carotid artery] . .

. ).                                                        evidence was not limited to findings that

supported his conclusion. For example, the ALJ noted that an October 4, 2012 examination

revealed chronic arthritic changes of the ankle, and that on September 3, 2014 Plaintiff was

observed to suffer from decreased dorsiflexion and flexion of the right ankle. (Id. at 21-22). As

such, this is not a case like Burnett, in which the Court                                    evidence



4
 Plaintiff further complains that the ALJ failed to consider various medical records which
significantly post-date September 11, 2015. Although the court acknowledges that evidence post-

          s
                                 evidence relating back to the
Peresolak v. Astrue, No. 12-921, 2013 WL 5302292, at *5 (W.D. Pa. Sept. 19, 2013) (quoting
Newe                          , 347 F.3d 541, 547 (3d Cir. 2003)). Evidence cited by Plaintiff
which post-dates September 11, 2015, which the Court has reviewed, gives little or no indication

prior to September 11, 2015, during which the ALJ found that Plaintiff was not disabled). Under
such circumstances, the Court finds such records are not material. See
Sec., No. 16-11717, 2017 WL 4969352, at *4 (E.D. Mich. May 17, 2017) (medical records

                                                                                                  , R.
& R. adopted, No. 16-11717, 2017 WL 4296605 (E.D. Mich. Sept. 28, 2017).
                                                  11
Case 2:18-cv-14783-CCC Document 17 Filed 05/27/20 Page 12 of 16 PageID: 574



                                         220 F.3d at 121. Rather, the ALJ arrived at his RFC

determination based on his thorough consideration of the balance of the evidence, including those

findings which, taken in isolation, might have suggested a more restrictive RFC or broader

                                       . The Court thus considers remand for the purpose of further

recitation of the record evidence to be unnecessary.

       Plaintiff further argues                                                                  the

state agency consultants based their opinions on an incomplete record. (Pl.                     -16).

Plaintiff cites Cadillac v. Barnhart, in which the Third Circuit held that it was               ALJ

to have favored opinions based on an incomplete record over those based on the complete record,

and to have done so because she injected her own medical opinion into the mix

163, 169 (3d Cir. 2003). However, Cadillac is distinguishable. In that case, the ALJ credited

opinions from state agency physicians rendered in February and April 1997 over a third opinion

by a non-examining physician rendered in December 1997 despite that, during the intervening

time, the claimant had experienced an episode of acute back pain resulting in a twelve-day

hospitalization. Id. at 169. The Third Circuit held that it was error for the ALJ to discount the

December 1997 opinion in favor of the earlier opinions given that the state agency physicians

                                                                                          Id.


       The crux of the error in Cadillac             s decision to credit the opinions of
       the agency physicians who did not have the opportunity to consider the serious
       medical events that significantly distorted the medical picture painted by the
       records which ex                                                                 s
       decision to discount the only opinion which considered the significant
                                  s medical                                        s own
       speculation . . . .

Langevin v. Colvin, No. 13-1346, 2014 WL 2893017, at *1 (W.D. Pa. June 26, 2014). Here, the

state agency consultant    opinions were rendered in September 2014 and March 2015, and the


                                                 12
Case 2:18-cv-14783-CCC Document 17 Filed 05/27/20 Page 13 of 16 PageID: 575




Wells but likely to have substantially                                            ior to September

11, 2015. Moreover, unlike in Cadillac, the

was not based on his                                                          ,               upon a

legitimate reason, that is, his finding that such opinion was inconsistent with the other medical

evidence of record. (Tr. at 23)

opinion is necessary. See Langevin, 2014 WL 2893017 at *1 (holding that Cadillac did not require

remand where the           decision to favor a medical opinion which was based on an incomplete

record was justified by legitimate reasons rather than merely                             .

       2.

        Plaintiff argues that the ALJ opinion must be vacated because the ALJ expressed

            RFC in terms of exertional limitations without first engaging in a function-by-function

                                                             as required by Social Security Ruling

            -8p             at 17-18). In order to meet the requirements of 96-

specify the evidence that he relied upon to s                                                      r

of Soc. Sec., No. 12-7668, 2013 WL 5973799, at *8 (D.N.J. Nov. 8, 2013) (quoting Pearson v.

Barnhart, 380 F. Supp. 2d. 496, 506 (D.N.J. 2005)).                                       does not

                                      -by-           analysis a                               s RFC

determination is supported by substantial evidence in the record.    Tenorio v. Berryhill, No. 16-

3760, 2017 WL 4548057, at *4 (E.D. Pa. Oct. 11, 2017) (citing

Sec., 251 F.3d 153 (table), No. 00-1995, slip op. at 4 (3d Cir. Dec. 19, 2000)). Here, the ALJ

engaged in a detailed narrative discussion of the record evidence supporting the RFC and identified

the evidence that he relied upon in reaching his conclusion. (Tr. at 20-24). Further, the ALJ



                                                13
Case 2:18-cv-14783-CCC Document 17 Filed 05/27/20 Page 14 of 16 PageID: 576



adequately considered and explained factors that might weigh against his conclusion.             He

recognized Plaintiff has severe impairments and referenced the opinions of several physicians in

explaining his finding that such impairments would not prevent Plaintiff from performing light

work, with additional limitations. (Id. at 19-24). Thus, the requirements of SSR 96-8p were

                                                                       determination was based on

substantial evidence.

3.                                  Plaintiff Subjective Complaints



regarding his pain and functional limitations.                       -22). Allegations of pain and

subjective symptoms are not, on their own, sufficient to establish disability, and are to be

considered in conjunction with the other evidence. 20 C.F.R. § 404.1529(a). An ALJ is charged

with determining whether the claimant accurately states the extent of his pain.           See Id. §

404.1529(c)(4). In making such determination, an ALJ must consider whether self-reported

                                                                                                Id. §

404.1592(a). An ALJ need not credit a                                                    where such

statements are contradicted by objective medical evidence. See Hartranft, 181 F.3d at 362; see

also Ahearn v.          of Soc. Sec., 165 F.

that the claimant was not disabled where                                   both th       s subjective

pain credibi                                s finding that any additional subjective pain experienced

                                                          ).

       T            opinion indicates that he engaged in

statements about his pain and limitations

                                                                                 how his conditions



                                                 14
Case 2:18-cv-14783-CCC Document 17 Filed 05/27/20 Page 15 of 16 PageID: 577



affected his ability                                                                              and



                                                                he ALJ also extensively considered

the objective medical evidence, including treatment notes, objective findings, and medical opinion

                                                             . (Id. at 21-24). Although the ALJ

                                                                            reasonably be expected

to cause the alleged symptoms, (id. at 21), he nevertheless concluded, upon review of the other

evidence, that the record did not support symptoms as severe or limitations as restrictive as alleged

by Plaintiff.

related to his complaints and inconsistent statements. (Id. at 21-24). The ALJ also made note of

two state agency physicians who opined that Plaintiff could perform a range of light work. (Id. at

23).

complaints in reaching his RFC determination, and his decision was based on substantial evidence.

        Plaintiff further argues the ALJ overstated the intensity                              . The

ALJ wrote that Plaintiff

outside every day and unaccompanied, handle his own finances, and regularly participate in social

             Id. at 23).                                                          -report of his daily

activities. See (id. at 185-92). Plaintiff, however, complains that the ALJ failed to consider his

testimony about his limitations in performing such tasks.             at 21). For example, the ALJ

noted that Plaintiff cooked meals and performed chores without noting his testimony that he must

take breaks when performing such work due to pain. (Id. at 23). Remand is not necessary here

because, as noted above, the ALJ fully considered both objective and subjective indications of

         s pain and limitations including          s testimony about such limitations. See Bianchi



                                                 15
Case 2:18-cv-14783-CCC Document 17 Filed 05/27/20 Page 16 of 16 PageID: 578



                        , No. 16-2036, 2017 WL 3872402, at *5 (D.N.J. Sept. 1, 2017) (affirming



testimony about her limitations); see also Hund v. Berryhill, No. 16-231, 2017 WL 2569990, at

*11 (E.D. Pa. May 23, 2017) (citing Jones v. Barnhart, 364 F.3d 501, 505 (3d Cir. 2004)) (in

                                                                                     , R. & R.

adopted sub nom.                   r of Soc. Sec., No. 16-231, 2017 WL 2547238 (E.D. Pa. June

13, 2017).

                                                         s determination that Plaintiff was not

disabled prior to September 11, 2015, but became disabled on that date, was supported by

substantial evidence.

       V.      CONCLUSION

                                                                                            An

appropriate Order accompanies this Opinion.



 DATED: May 26, 2020
                                                       CLAIRE C. CECCHI, U.S.D.J.




                                               16
